   Case 2:16-cr-00488-MHT-SMD Document 81 Filed 06/02/20 Page 1 of 8



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA          )
                                  )          CIVIL ACTION NO.
     v.                           )            2:16cr488-MHT
                                  )                 (WO)
TRUDYO RENARDO HINES              )

                        OPINION AND ORDER

    This court previously set a hearing on the petition

of the United States Probation Department to revoke the

term of supervision of defendant Trudyo Renardo Hines.

See Order (doc. no. 76); see also Petition to Revoke

Supervision (doc. no. 65).             Since then, in a written

document     submitted     to    the      court    and    signed       by

government counsel, defense counsel, and Hines himself,

Hines has agreed to waive his right to a revocation

hearing in exchange for a particular sentence.                         See

Agreement (doc. no. 79).          For the reasons that follow,

the court will accept the parties’ agreement, grant the

revocation      petition,        revoke      Hines’s        term        of

supervision, and sentence him to five days in custody
   Case 2:16-cr-00488-MHT-SMD Document 81 Filed 06/02/20 Page 2 of 8



(time served), six months in a halfway house (Dismas

House), and 18 months of supervised release to follow.

       Federal    Rule   of   Criminal         Procedure     32.1   governs

“revoking        or    modifying         probation      or     supervised

release.”        Under the rule, Hines is entitled to “(A)

written notice of the alleged violation; (B) disclosure

of the evidence against [him]; (C) an opportunity to

appear,      present     evidence,       and    question     any    adverse

witness unless the court determines that the interest

of justice does not require the witness to appear; (D)

notice of [his] right to retain counsel or to request

that counsel be appointed if the person cannot obtain

counsel; and (E) an opportunity to make a statement and

present any information in mitigation,” also known as

the right to allocution.             Fed. R. Crim. P. 32.1(b)(2);

see also Fed. R. Crim. P. 32.1 advisory committee’s

note    to   2005     amendment   (noting        the   addition     of   the

right to allocution in response to an observation by

the Eleventh Circuit in United States v. Frazier, 283



                                     2
   Case 2:16-cr-00488-MHT-SMD Document 81 Filed 06/02/20 Page 3 of 8



F.3d 1242 (11th Cir. 2002)).            The rule also makes plain

that    such    revocation      hearings   can    be     waived      by    the

defendant: “Unless waived by the person, the court must

hold the revocation hearing within a reasonable time in

the district having jurisdiction.”                    Fed. R. Crim. P.

32.1(b)(2) (emphasis added); see also United States v.

Jones,    798    F.    App’x    494,    496-97    (11th       Cir.    2020)

(explaining      that    “[t]he     Federal      Rules       of   Criminal

Procedure, which govern revocation hearings, allow a

defendant to waive their right to a hearing” based on

the federal rule).*

       Given    this    rule,    the    court    is     satisfied         that

Hines’s waiver is sufficient for this court to proceed

without    a    revocation      hearing.         In    the    waiver,      he



    * Allowing a defendant to waive a revocation
hearing in its entirety is also consistent with the
rule’s   treatment   of    preliminary  hearings   and
modifications of supervised release, both of which can
also be waived by the defendant. See Fed. R. Crim. P.
32.1(b)(1)(A) (“The person may waive the [preliminary]
hearing.”); id. at 32.1(c)(2) (“A hearing is not
required if: (A) the person waives the [modification]
hearing.”).

                                    3
     Case 2:16-cr-00488-MHT-SMD Document 81 Filed 06/02/20 Page 4 of 8



“acknowledges he has had an opportunity to” review both

(1) “the notice of the alleged violation of supervised

release” and (2) “the evidence against him.”                           Agreement

(doc.      no.    79)       at     2.         This   corresponds         to     his

entitlement       at    a    revocation        hearing      to    “(A)   written

notice of the alleged violation; [and] (B) disclosure

of   the    evidence        against       [him].”          Fed.   R.    Crim.    P.

32.1(b)(2).                 Further,          in     the     waiver,          Hines

“acknowledges he is aware of the following rights and

is knowingly waiving these rights in exchange for the

recommended        agreed          sentence,”         namely      (1)     “[t]he

opportunity to appear personally, present evidence, and

question adverse witnesses at a revocation hearing” and

(2) “[t]he opportunity to make a statement personally

to the Court in mitigation of sentence and to present

mitigating evidence to the Court.”                     Agreement (doc. no.

79) at 3.        This corresponds to Hines’s entitlement at a

revocation hearing to “(C) an opportunity to appear,

present     evidence,            and    question     any     adverse     witness



                                          4
      Case 2:16-cr-00488-MHT-SMD Document 81 Filed 06/02/20 Page 5 of 8



unless     the      court       determines    that   the    interest      of

justice does not require the witness to appear; ... and

(E) an opportunity to make a statement and present any

information         in     mitigation.”         Fed.       R.   Crim.     P.

32.1(b)(2).         While the waiver does not mention Hines’s

entitlement to “(D) notice of [his] right to retain

counsel or to request that counsel be appointed if the

person cannot obtain counsel,” id., there is no need

here because he is already represented by counsel.

      Finally,       the    court     finds   the    parties’     proposed

sentence--five           days    in   custody    (time     served),       six

months in a halfway house (Dismas House), and 18 months

of supervised release to follow--to be reasonable and

fair.         The   court      understands    that   the    violation      to

which Hines is pleading guilty is a Grade C violation

in the United States Sentencing Guidelines; that his

criminal history category at the time of sentencing was

IV;     and     that     the     applicable     guideline       range     for

imprisonment for a Grade C violation, by a defendant



                                       5
      Case 2:16-cr-00488-MHT-SMD Document 81 Filed 06/02/20 Page 6 of 8



with a criminal history category of IV, is 6 to 12

months.        Also,    the     Probation        Department      has     orally

indicated to the court that it does not object to the

proposed sentence.            With these understandings in mind,

and     after       having      considered            and     consulted       the

Sentencing         Guidelines      in    general       and    evaluated       the

reasonableness of a sentence through the lens of 18

U.S.C.     § 3553,      the     court         finds    that    the     parties’

proposed      sentence       for   Hines       is     sufficient,      but    not

greater than necessary, to comply with the statutory

purposes      of    sentencing      set       forth    in    subpart    (a)    of

§ 3553.

                                        ***

      Accordingly, it is ORDERED as follows:

      (1) The joint motion to accept proposed agreement

of parties (doc. no. 77) is granted.

      (2) The court accepts the parties’ plea agreement,

including defendant Trudyo Renardo Hines’s waiver of

his right to a revocation hearing (doc. no. 79).



                                         6
      Case 2:16-cr-00488-MHT-SMD Document 81 Filed 06/02/20 Page 7 of 8



       (3) The court finds that defendant Hines violated a

special condition of the terms of supervised release

that he must “serve six months in a halfway house when

a bed is available ....”             This is violation number one

in the petition to revoke supervised release (doc. no.

65).

       (4) The petition to revoke supervised release (doc.

no. 65) is granted as to violation number one.

       (5) The court finds that this violation is a Grade

C violation in the U.S. Sentencing Guidelines.

       (6) The court finds that defendant Hines’s criminal

history category at the time of sentencing was IV.

       (7) The court finds that the guideline range of

imprisonment for revocation is 6 to 12 months.

       (8) Having considered and consulted Chapter 7 of

the    Sentencing        Guidelines,          the    18   U.S.C. § 3553(a)

factors, and the parties’ sentencing agreement, it is

the    judgment     of    the   court     that       defendant    Hines   is

committed      to   the    custody       of    the    Federal    Bureau   of



                                     7
     Case 2:16-cr-00488-MHT-SMD Document 81 Filed 06/02/20 Page 8 of 8



Prisons to be imprisoned for five days (time served),

to   be   immediately      followed     by   six   months    at   Dismas

House and 18 months on supervised release.

     (9) Defendant Hines is to appear at Dismas House by

noon on June 2, 2020.           The court understands that a bed

is   available     and   that    the   Federal     Defender’s     Office

will pick him up upon release.

     DONE, this the 2nd day of June, 2020.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
